Appeal Dismissed and Memorandum Opinion filed March 12, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-00906-CV

        SHELIAH DEVEREAUX AND KEVIN TAYLOR, Appellants
                                          V.

                      PLAN B FINANCIAL LLC, Appellee

               On Appeal from County Civil Court at Law No. 2
                            Harris County, Texas
                      Trial Court Cause No. 1142998

                          MEMORANDUM OPINION

      This is an appeal from a final judgment signed October 28, 2019. Appellants’
brief was due December 19, 2019. No brief or motion to extend time to file the brief
was filed.

      On January 14, 2020, the court ordered appellants to file a brief by February
13, 2020. We cautioned that if appellants failed to comply with our order, we would
dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or
motion to extend time to file the brief was filed.
      Therefore, the appeal is dismissed.

                                 PER CURIAM

Panel consists of Justices Zimmerer, Spain, and Hassan.




                                            2